DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on December 16, 2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/31/2022 and 7/27/2022 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on December 16, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3, 18 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2015/0372614).
	Regarding claim 1, Yamada discloses an alternating current (AC) to direct current (DC) conversion circuit (i.e. circuit of Figure 2), comprising: 
 	a rectifier circuit (Fig. 2, rectifier circuit DB), a first direct current to direct current (DC to DC) conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) and a second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c), wherein, 
 	the rectifier circuit (Fig. 2, rectifier circuit DB) is configured to receive an AC input voltage (Fig. 2, voltage outputted from AC power source 1), convert the AC input voltage (Fig. 2, voltage outputted from AC power source 1) into a DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB), and output the converted DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB); 
 	the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) comprises a plurality of power switches (Fig. 2, switching devices 7a-c) and an inductor (Fig. 2, inductor 6), an input end of the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) is coupled to an output end of the rectifier circuit (Fig. 2, rectifier circuit DB), an output end of the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) is coupled to an input end of the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c), and the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) is configured to perform power factor correction (i.e. switching units 11a-c are PFC circuits that perform power factor correction as indicated within Figure 10. See paragraph [0004]), so that a waveform of an input current (Fig. 2, current outputted from rectifier circuit DB) of the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) corresponds to a waveform of the DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB), and wherein a conductive path for receiving the DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB) comprises at least two power switches (i.e. switches 7a-7b of Figure 2) that are in a turn-on state, to reduce a voltage across each power switches in the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) (See Figure 2); and 
 	an output end of the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) is coupled to a load (Fig. 2, load capable of connecting to the output of converter circuits 30a-c), and the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) is configured to convert a signal (Fig. 2, signal outputted from circuit of inductor 6 and switching units 11a-c) outputted by the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) into a first output signal (Fig. 2, signal outputted from DC-DC converter circuits 30a-c), to drive the load (Fig. 2, load capable of connecting to the output of converter circuits 30a-c).
 	Regarding claim 2, Yamada further discloses wherein the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) comprises a multi-level DC to DC converter (See Summary of the Invention and Figure 2).
 	Regarding claim 3, Yamada further discloses wherein the multi-level DC to DC converter (Fig. 2, circuit of inductor 6 and switching units 11a-c) comprises a switched-capacitor circuit (i.e. switching units 11a-c of Figure 2) and a first inductor (Fig. 2, inductor 6).
 	Regarding claim 18, Yamada further discloses a first control circuit (i.e. circuit of Figure 3) configured to control the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) to operate at a fixed frequency or a variable frequency (i.e. can be at least 100 times the frequency of the AC input voltage. See paragraphs [0024] and [0056]).
 	Regarding claim 31, Yamada further discloses wherein, 
 	the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) comprises N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) each comprising an input end, wherein, 
 	in a case that the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) comprises a multi-level DC to DC converter (Fig. 2, DC-DC converter circuits 30a-c), input ends of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) are connected in parallel to receive a voltage outputted by the multi-level DC to DC converter (Fig. 2, DC-DC converter circuits 30a-c), wherein N is an integer greater than 1.
 	Regarding claim 32, Yamada further discloses wherein, 
 	the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) each comprise an output end, and output ends of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) are independent of each other, or connected in series (See Figure 2), or connected in parallel (See Figure 2).
 	Regarding claim 33, Yamada further discloses wherein, 
 	each of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) is an isolated DC to DC converter for electrical isolation (See Figure 2).
 	Regarding claim 34, Yamada further discloses wherein, 
 	the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) each comprise a transformer (Fig. 2, transformers 32a-c), and N transformers of the N second power converters are integrated into an N-phase integrated transformer with a single magnetic core (See paragraphs [0083]-[0085] and Figure 2).
 	Regarding claim 35, Yamada further discloses wherein, 
 	in a case that the output ends of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) are connected in series or in parallel, respective two adjacent second power converters are under a phase-shifted control, to reduce an output ripple (See paragraphs [0024] and [0093]).
 	Regarding claim 36, Yamada further discloses a second control circuit (i.e. control circuit controlling converter circuits 31a-c of Figure 2) configured to control operation states of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2), to control the first output signal outputted by the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) to drive the load (Fig. 2, load capable of connecting to the output of converter circuits 30a-c).

Allowable Subject Matter
8.	Claims 4-17 and 19-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 4-5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit,
 	wherein a first end of the switched-capacitor circuit serves as a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, a second end of the switched-capacitor circuit is coupled to a first terminal of the first inductor, a second terminal of the first inductor is coupled to a high potential output terminal of the first DC to DC conversion module, a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claims 6-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, wherein 
 	a first terminal of the first inductor is coupled to a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, a second terminal of the first inductor is coupled to a first end of the switched-capacitor circuit, a second end of the switched-capacitor circuit serves as a high potential output terminal of the first DC to DC conversion module, a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claims 8-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, wherein 
 	a first end of the switched-capacitor circuit serves as a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, a second end of the switched-capacitor circuit serves as a high potential output terminal of the first DC to DC conversion module, a third end of the switched-capacitor circuit is coupled to a first terminal of the first inductor, a second terminal of the first inductor is grounded, a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claim 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, 
 	wherein operation states of power switches in the switched-capacitor circuit are controlled, so that N power switches are in the turn-on state at any time instant in a time period during which the switched-capacitor circuit operates, to reduce a voltage across each power switches, wherein N is an integer greater than 1.

Regarding claims 11-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, wherein the multi-level DC to DC converter comprises a first switched-capacitor circuit, a second switched-capacitor circuit and a first inductor, and wherein 
 	a first end of the first switched-capacitor circuit serves as a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, a second end of the first switched-capacitor circuit is coupled to a first terminal of the first inductor, a second terminal of the first inductor is coupled to a first end of the second switched-capacitor circuit, and a second end of the second switched-capacitor circuit serves as a high potential output terminal of the first DC to DC conversion module, a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claim 13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	The alternating current to direct current conversion circuit, 
 	wherein the multi-level DC to DC converter comprises N first power switches, N second power switches, N-1 flying capacitors, a first inductor, a second inductor and a first capacitor, and wherein 
 	a first terminal of the first inductor is coupled to a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, and a second terminal of the first inductor is coupled to a first terminal of the first capacitor; 
 	a second terminal of the first capacitor is coupled to a first terminal of the second inductor; 
 	a second terminal of the second inductor is coupled to a high potential output terminal of the first DC to DC conversion module; 
 	the N first power switches are connected in series between the ground and a common terminal of the first inductor and the first capacitor, to form N-1 first intermediate nodes; 
 	the N second power switches are connected in series between the ground and a common terminal of the second inductor and the first capacitor, to form N-1 second intermediate nodes; and an m-th flying capacitor is coupled between 
 	an m-th first intermediate node and an m-th second intermediate node, wherein N is an integer greater than 1, and m is a positive integer less than N.

Regarding claim 14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit,
 	wherein the multi-level DC to DC converter comprises N first power switches, N second power switches, N-1 flying capacitors, a first inductor, a second inductor and a first capacitor, and wherein 
 	a first terminal of the first inductor is coupled to a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, and a second terminal of the first inductor is coupled to a first terminal of the first capacitor; 
 	a second terminal of the first capacitor is coupled to a first terminal of the second inductor; 
 	a second terminal of the second inductor is grounded; 
 	the N first power switches are connected in series between the ground and a common terminal of the first inductor and the first capacitor, to form N-1 first intermediate nodes; 
 	the N second power switches are connected in series between a high potential output terminal of the first DC to DC conversion module and a common terminal of the second inductor and the first capacitor, to form N-1 second intermediate nodes; 
 	an m-th flying capacitor is coupled between an m-th first intermediate node and an m-th second intermediate node, wherein N is an integer greater than 1, and m is a positive integer less than N; and 
 	a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit,
 	wherein the multi-level DC to DC converter comprises N first power switches, N second power switches, N-1 flying capacitors, a first inductor, a second inductor and a first capacitor, and wherein 
 	the N first power switches are connected in series between a high potential input terminal of the first DC to DC conversion module and a first node, to form N-1 first intermediate nodes; 
 	a first terminal of the first inductor is coupled to the first node, and a second terminal of the first inductor is grounded; 
 	a first terminal of the first capacitor is coupled to the first node, and a second terminal of the first capacitor is coupled to a first terminal of the second inductor; 
 	a second terminal of the second inductor is coupled to a high potential output terminal of the first DC to DC conversion module; 
 	the N second power switches are connected in series between the ground and a common terminal of the second inductor and the first capacitor, to form N-1 second intermediate nodes; 
 	an m-th flying capacitor is coupled between an m-th first intermediate node and an m-th second intermediate node; 
 	a common terminal of the first inductor and the first capacitor serves as the first node, wherein N is an integer greater than 1, and m is a positive integer less than N; and 
 	a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claim 16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, wherein the multi-level DC to DC converter comprises 2N switched-capacitor units and a first inductor, and wherein 
 	each of the 2N switched-capacitor units comprises a first power switch, a second power switch and a first capacitor; 
 	the first power switch is connected in series to the second power switch to form a branch, and the branch is connected in parallel to the first capacitor; 
 	a 1st first intermediate node is coupled to a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, a 2N-th second intermediate node is grounded, and an m-th second intermediate node is coupled to an (m+1)-th first intermediate node; 
 	a first terminal of the first inductor is coupled to an N-th second intermediate node, and a second terminal of the first inductor is coupled to a high potential output terminal of the first DC to DC conversion module; 
 	a common terminal of the first power switch and the second power switch serves as a corresponding first intermediate node, and a common terminal of the first capacitor and the second power switch serves as a corresponding second intermediate node, wherein N is an integer greater than 1, and m is an integer greater than 1 and less than 2N; and 
 	a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claim 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, wherein the multi-level DC to DC converter comprises 2N switched-capacitor units and a first inductor, and wherein 
 	each of the 2N switched-capacitor units comprises four power switches and a first capacitor, two of the four power switches are connected in series to form a first branch, and the other two power switches are connected in series to form a second branch, and the first capacitor is connected in parallel to the first branch and the second branch; 
 	a 1st first intermediate node is coupled to a high potential input terminal of the first DC to DC conversion module and is configured to receive the DC input voltage, a 2N-th second intermediate node is grounded, an m-th second intermediate node is coupled to an (m+1)-th first intermediate node; 
 	a first terminal of the first inductor is coupled to an N-th second intermediate node, and a second terminal of the first inductor is coupled to a high potential output terminal of the first DC to DC conversion module; 
 	a common terminal of the two power switches in the first branch serves as a first intermediate node, and a common terminal of the two power switches in the second branch serves as a second intermediate node, wherein N is an integer greater than 1, and m is an integer greater than 1 and less than 2N and; 
 	a low potential input terminal of the first DC to DC conversion module is grounded, and a low potential output terminal of the first DC to DC conversion module is grounded.

Regarding claims 19-24, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, further comprising: 
 	a first control circuit configured to: generate a first duty cycle signal based on an output voltage sampling signal, an input voltage sampling signal and an inductor current sampling signal of the first DC to DC conversion module; and generate a control signal based on the first duty cycle signal, to control each power switch in the first DC to DC conversion module to be turned on or off, wherein the first duty cycle signal indicates a duty cycle of the power switch.

Regarding claims 25-30, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, further comprising: 
 	a first control circuit configured to determine, for each of the plurality of power switches in the first DC to DC conversion module and based on an output voltage sampling signal and an inductor current in the first DC to DC conversion module, a time instant when the power switch is turned on and a time instant when the power switch is turned off.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al (US 2018/0183335) deals with a power conversion apparatus and method for configuring the same, and Young et al (US 2017/0237339) deals with power factor correction stages in power conversion.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838